Citation Nr: 9907365	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from June 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

In September 1997, the Board remanded this case for 
additional evidentiary development.  For the reasons stated 
below, the Board has determined that another remand is 
necessary.


REMAND

As stated above, the Board of Veterans Appeals remanded this 
case to the RO in September 1997 for further development, to 
include a VA ear examination.  The instructions regarding the 
VA ear examination required that the claims folder be made 
available to the examiner for review in conjunction with the 
examination.  The VA Audio examination report dated January 
22, 1998 shows that the claims file was not available for 
review.  It is unclear whether the claims file was reviewed 
in conjunction with the VA Ear Disease examination conducted 
on February 12, 1998.  

The Board notes that the veteran specifically denied 
occupational and recreational noise exposure at the VA audio 
examination, however, the veteran's employment medical 
records dated in February 1992, which are associated with the 
claims file, contain evidence of intermittent exposure to 
loud noises during his post-service employment.  These and 
other post service employment medical records directly 
contradict the history provided by the veteran at his VA 
examination.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
recently held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall v. 
West, 11 Veteran. App 268 (1998).  The Court also held that 
"where, as here, the remand orders of the Board or this 
Court are not complied with, the Board itself errs in failing 
to insure compliance."  Id. at 271.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1. The RO should return the claims file 
and a copy of this remand to the VA 
examiners who examined the veteran in 
January 1998, if available.  If the 
examiners are unavailable, the RO 
should send the claims folder to an 
appropriate specialist for a records 
review.  The examiner(s) should then 
review the file and specifically 
answer the question, in light of the 
evidence contained in the claims file, 
including, but not limited to the 
February 13, 1992 employment medical 
record which reflects post-service 
occupational noise exposure, as to 
whether it is at least as likely as 
not that any current hearing loss was 
caused by exposure to military 
aircraft noise as related by the 
veteran in the claims file.

2. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion(s) is (are) 
responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of this remand 
have not been completely complied 
with, the RO should implement 
corrective procedures.

3. The veteran's claim should then be 
readjudicated with consideration of 
all pertinent law, regulations, and 
Court decisions.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


